                  Case 1:20-cv-03246-PGG Document 23
                                                  22 Filed 08/12/20
                                                           08/11/20 Page 1 of 1




                                          Attorneys at Law
                                          L’Abbate, Balkan, Colavita & Contini, L.L.P.
                                          1001 Franklin Avenue, Garden City, New York 11530
                                          T.516.294.8844 F.516.294.8202
                                          www.lbcclaw.com
Maureen E. O’Connor
Of Counsel
moconnor@lbcclaw.com
Direct Dial (516) 837-7432
                                                         August 11, 2020
     BY ECF                                   MEMO ENDORSED:

     Hon. Paul G. Gardephe, U.S.D.J. The August 27, 2020 conference is adjourned sine die.
     United States District Court
     Southern District of New York SO ORDERED.
     40 Foley Square, Room 2204
     New York, New York 10007
                                                Dated: August 12, 2020
                Re:          American Empire Surplus Lines Insurance Company v.
                             Uplift Elevator of NY, Inc. (USDC SDNY, 20-CV-03246 PGG)

     Your Honor:

            We represent plaintiff American Empire Surplus Lines Insurance Company in the
     referenced matter.

            This matter is scheduled for a Pretrial Conference to be held on August 27, 2020 at 10:30
     a.m. At present, none of the defendants have appeared and are in default, and we have obtained
     Clerk’s Certificates of Default with the intention of shortly filing a motion seeking a default
     judgment.

             We write seeking the Court’s guidance as to whether the Pretrial Conference will proceed
      under the circumstances. Additionally, if the conference will proceed, we respectfully request a
      brief adjournment due to the fact that the undersigned will be out of state and unavailable on the
      originally scheduled date.

                We thank the Court for its consideration of this request.

                                                                    Respectfully submitted,

                                                                    L’ABBATE, BALKAN, COLAVITA
                                                                    & CONTINI, L.L.P.



     MEO/hs                                                         MAUREEN E. O’CONNOR
